The plaintiff in error, hereinafter called defendant, was convicted in the district court of Roger Mills county on a charge of selling whisky to a minor, and was sentenced to pay a fine of $50 and to serve two years in the state penitentiary at Granite, Okla.
The case was lodged in this court in March, 1929. No briefs in support of the appeal have been filed. An examination of the record discloses that the evidence fully sustains the verdict and judgment. The defendant did not testify and offered no evidence. No material error is made to appear.
The case is affirmed. *Page 214